Per Curiam. This claim, arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act (hereafter, the Act). Ill. Rev. Stat. 1977, ch. 48, par. 281 et seq. The Court has considered the application for benefits, a written statement of the decedent’s supervising officer, and a report by the Illinois Attorney General’s office which substantiates facts set forth in the application. Based upon these documents, the Court finds as follows: 1. That the Claimant, Patricia L. Crasser, is the wife of the decedent, and in the absence of a designated beneficiary, Section 3(a) of the Act provides that any award hereunder shall be paid to the surviving spouse. 2. That the decedent, John W. Crasser, was a fire fighter employed by the City of Chicago Fire Department and was engaged in the active performance of his duties, within the meaning of section 2(e) of the Act (Ill. Rev. Stat. 1977, ch. 48, par. 282(e)), on May 4, 1978. 3. That on said date, the decedent was performing his duties with Hook and Ladder No. 26 and was engaged in fighting a fire in a two-story brick building at 3108 West Taylor Street in Chicago, Illinois. Fireman Crasser had been cutting a hole in the roof of said premises, and in an unknown manner had fallen into an air shoot and dropped to the first floor of the building. He was pronounced dead on arrival at Mount Sinai Hospital at 4:35 a.m. on the same day. The medical examiner’s certificate of death recites the cause of death as carbon monoxide intoxication due to smoke and soot inhalation. We find, therefore: (a) that fireman Crasser was killed in the line of duty as defined in section 2(e) of the Act; and (b) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Patricia L. Crasser, as wife and beneficiary of the deceased fireman, John W. Crasser.